Order entered November 5, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01299-CV

                                CITY OF DALLAS, Appellant

                                                V.

                               VERNELL KENNEDY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-13078

                                            ORDER
       Before the Court is the November 3, 2019 request of Deputy Court Reporter Terri

Etekochay for an extension of time to file the reporter’s record. We GRANT the request and

extend the time to November 8, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to Tina Thompson,

Official Court Reporter for the 134th Judicial District Court; Ms. Etekochay; and all parties.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE